IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOEL CARDENAS,                                          No. 82364
                Appellant,
                vs.                                                            FILED
                RENEE BAKER, WARDEN,
                Respondent.                                                    NOV 1 Q 2021
                                                                             ELIZABETH A. BROWN
                                                                           CLERK OF SUPREME COURT
                                                                           Y
                                        ORDER OF AFFIRMANCE                     OE' CLERX


                            This is an appeal from a district court order denying a
                postconviction petition for a writ of habeas corpus. Fifth Judicial District
                Court, Nye County; Robert W. Lane, Judge. Appellant Joel Cardenas
                argues that the district court erred in denying his petition as procedurally
                barred. We affirm.
                            Cardenas filed the petition seven years after remittitur issued
                on his direct appeal.    Cardenas v. State, Docket No. 58595 (Order of
                Affirmance, April 11, 2012). Thus, his petition was untimely filed. See NRS
                34.726(1). The petition was also successive because he had previously
                litigated a postconviction petition for a writ of habeas corpus. See NRS
                34.810(1)(b), (2); Cardenas v. State, Docket No. 65222 (Order of Affirmance,
                January 15, 2015). Accordingly, Cardenas petition was procedurally barred
                absent a demonstration of good cause and actual prejudice.           See NRS

                34.726(1); NRS 34.810(1)(b), (3). Good cause may be demonstrated by a
                showing that the factual or legal basis for a claim was not reasonably
                available to be raised in a timely petition. Hathaway v. State, 119 Nev. 248,
                252, 71 P.3d 503, 506 (2003). Further, as the State specifically pleaded
                laches, Cardenas had to overcome the presumption of prejudice to the State.
                See NRS 34.800(2).


SUPREME COURT
     OF
   NEVADA

  iv47A
                                                                               oti-32 3 (et
                            Cardenas argues that the Supreme Court's recent decision in
                McCoy v. Louisiana, 138 S. Ct. 1500 (2018), provides good cause because his
                trial counsel contradicted his defense and thus conceded guilt. He is
                mistaken, as McCoy is distinguishable. McCoy holds that an attorney may
                not concede a defendant's guilt of a charged crime where the defendant
                expressly objects or insists on maintaining his or her innocence. 138 S. Ct.
                at 1509. McCoy did not hold that a defendant must expressly consent to a
                concession or that a canvass must precede a concession. See id.; see also
                Florida v. Nixon, 543 U.S. 175, 186-92 (2004) (rejecting notion that
                concession strategy requires express consent or that it is the functional
                equivalent of a guilty plea)."
                            Here, the record repels Cardenas claims that trial counsel
                conceded his guilt. Cardenas expressed his intent to maintain his innocence
                when he testified that the sexual encounter was consensual. Counsel,
                however, did not concede guilt in opening statement or closing argument
                when counsel represented that the victim was drunk during the incident,
                such that her memory was purportedly unreliable. Not only did this
                argument accord with Cardenas' testimony, but any slight discrepancy
                would fall within counsel's province and would not amount to infringing on
                Cardenas' broader decision to maintain his innocence. See McCoy, 138 S.
                Ct. at 1508 (distinguishing counsers trial management including deciding
                what arguments to make from a defendant's decision whether to maintain
                innocence). Moreover, the record belies Cardenas' argument that counsel
                conceded guilt by arguing or implying that the victim was too intoxicated to


                       'Notably, McCoy did not alter the holding in Nixon. McCoy, 138 S.
                Ct. at 1509.


SUPREME COURT
     Of
   NEVADA
                                                     2
                consent, as counsel did not. And Cardenas argument that counsel conceded
                his guilt when counsel stated if the jury found Cardenas guilty, it should
                only find him guilty of attempted sexual assault also fails.2 In context,
                counsel never conceded that the evidence showed that Cardenas was guilty
                of attempted sexual assault; to the contrary, he argued the opposite mere
                seconds earlier. Counsel's argument did not relieve the State of its burden
                to demonstrate Cardenas' guilt beyond a reasonable doubt when taken in
                context. See Arrnenta-Carpio v. State, 129 Nev. 531, 534, 306 P.3d 395, 397
                (2013) (recognizing "that conceding guilt relieves the State of its burden of
                proof for an offense"). Because McCoy is distinguishable, we need not
                resolve Cardenas' argument that McCoy applies retroactively. Cf. Edwards
                v. Vannoy, 141 S. Ct. 1547, 1562 (2021) ([N]ew procedural rules apply to
                cases pending in trial courts and on direct review. But new procedural rules
                do not apply retroactively on federal collateral review."). Accordingly,
                Cardenas has not shown that McCoy provides good cause.
                            Next, Cardenas argues that ineffective assistance of
                postconviction counsel provides good cause. We disagree. Cardenas was
                not entitled to the effective assistance of postconviction counsel in a
                noncapital case. See Brown v. McDaniel, 130 Nev. 565, 569, 331 P.3d 867,
                870 (2014) (concluding that claims of ineffective assistance of postconviction



                      2Specifically,   counsel argued—

                            You have to look at this sexual assault—guilty or
                            not guilty—or attempt sexual assault—guilty or
                            not guilty. I would respectfully submit to you that
                            based upon the evidence that you've heard in this
                            courtroom, the appropriate verdict is not guilty.
                            However, in a worst, worst, worst scenario, this was
                            at best an attempt sexual assault.
SUPREME COURT
      OF
   NEVADA
                                                         3
  1 ,n7A
                counsel in noncapital cases do not constitute good cause for a successive
                petition because there is no entitlement to appointed counsel). We decline
                Cardenas request to overrule or reconsider Brown.
                             Further, Cardenas has not demonstrated the district court
                erred in determining the petition was barred by laches. The State
                sufficiently pleaded laches, and prejudice was presumed based on the more-
                than-five-year period from the decision on direct appeal. NRS 34.800(2).
                Cardenas has not overcome the presumption of prejudice to the State. See
                NRS 34.800(1) (requiring a petitioner to demonstrate a fundamental
                miscarriage of justice when the State is prejudiced in its ability to conduct
                a retrial and lack of knowledge or exercise of reasonable diligence when the
                State is prejudiced in responding to the petition); see also Pellegrini v. State,
                117 Nev. 860, 887, 34 P.3d 519, 537 (2001) (recognizing that fundamental
                miscarriage of justice requires a showing of actual innocence).
                             We conclude that the district court correctly applied the
                mandatory procedural bars and did not err in determining the petition was
                barred by laches. See State v. Eighth Judicial Dist. Court (Riker), 121 Nev.
                225, 231, 233, 112 P.3d 1070, 1074, 1075 (2005). We therefore
                             ORDER the judgment of the district court AFFIRMED.3



                                               /                      , C.J.
                                          Hardesty
                                •
                                             J.
                Cadish



                      3The Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                       4
.0, 1947A
cc:   Hon. Robert W. Lane, District Judge
      Federal Public Defender/Las Vegas
      Attorney General/Carson City
      Nye County District Attorney
      Nye County Clerk




                                   5